TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00419-CV


     In re Public Utility Commission of Texas; Peter Lake, Chariman; Will McAdams,
     Commissioner; Lori Cobos, Commissioner; and Jimmy Glotfelty, Commissioner,
      Each in His or Her Official Capacity at the Public Utility Commission of Texas


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators have filed a petition for writ of mandamus complaining of the trial

court’s communication to the parties that it intends to hold a hearing on the motion of real

party in interest, AMA Communications, LLC d/b/a AMA TechTel Communications, to enforce

the trial court’s temporary injunction. Relators contend that if the trial court proceeds with a

hearing, it will violate the automatic stay of trial-court proceedings while an appeal in the

underlying proceeding is pending. See Tex. Civ. Prac. & Rem. Code § 51.014(b) (providing that

certain interlocutory appeals stay all proceedings in trial court “pending resolution of the

appeal”). This Court has issued an opinion and mandate in the underlying matter, 03-21-00597-

CV, and therefore the automatic stay in the underlying proceeding has been lifted. See id.

Accordingly, we dismiss the petition for writ of mandamus as moot. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings . . . .”); see
also Tex. R. App. P. 52.8(a) (“Action on [Original] Petition”). Relators’ motion for emergency

relief is also denied.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: October 27, 2022




                                                2